        Case 3:16-cv-00496-SDD-RLB         Document 73      06/23/20 Page 1 of 3




                          UNITED STATES DISTRICT COURT

                          MIDDLE DISTRICT OF LOUISIANA


LIONEL FRANCIS (#470626)                                       CIVIL ACTION

VERSUS
                                                               NO. 16-496-SDD-RLB
UNKNOWN BOEKER, ET AL.


                                 RULING AND ORDER

       This matter has been remanded to the Court solely for the Court to consider

whether defendant Lamartiniere is entitled to summary judgment in light of the facts

asserted in the plaintiff’s Declaration (R. Doc. 64-1, p. 12-13). The plaintiff asserts that

defendant Lamartiniere failed to intervene in the use of excessive force by Sgt. Rogers

and other staff members. A use of force by a prison official is excessive and violates the

Eighth Amendment to the United States Constitution only when such force is applied

maliciously and sadistically for the very purpose of causing harm rather than in a good

faith effort to maintain or restore discipline. Wilkins v. Gaddy, 559 U.S. 34, 37 (2010),

quoting Hudson v. McMillian, 503 U.S. 1, 7 (1992).

       A defendant security officer may be found responsible for failure to intervene and

take reasonable measures to protect an inmate from another officer's excessive use of

force. See Whitley v. Hanna, 726 F.3d 631, 646 (5th Cir. 2013) citing Hale v. Townley, 45

F.3d 914, 916 (5th Cir. 1995). The Fifth Circuit has reiterated that “an officer may be

liable under §1983 under a theory of bystander liability where the officer ‘(1) knows that

a fellow officer is violating an individual's constitutional rights; (2) has a reasonable

opportunity to prevent the harm; and (3) chooses not to act.’ ” See,




Document Number: 60833                                                                    1
        Case 3:16-cv-00496-SDD-RLB          Document 73      06/23/20 Page 2 of 3




F.3d 631, 646 (5th Cir. 2013), quoting Randall v. Prince George's County., Md., 302 F.3d

188, 204 (4th Cir. 2002). See also, Kitchen v. Dallas County, Tex., 759 F.3d 468, 480 (5th

Cir. 2014).

       A reasonable opportunity to intercede and prevent the constitutional violation is

“[t]he focus of the bystander-liability inquiry.” Malone v. City of Fort Worth, Tex., Civil

Action No. 4:09-CV-634, 2014 WL 5781001, *16 (N.D. Tex. Nov. 6, 2014). In resolving

whether a plaintiff has sufficiently alleged a bystander liability claim, the court also

considers whether an officer has acquiesced in the alleged constitutional violation.

Whitley v. Hanna, supra, 726 F.3d at 646, citing Hale v. Townley, supra, 45 F.3d at 919.

A bystander officer's liability is analyzed under a “deliberate indifference standard,” that

requires a plaintiff to demonstrate that the officer actually knew of an excessive risk to the

inmate's safety and disregarded that risk. Oby v. Sander, Civil Action No. 4:14cv45, 2015

WL 4496426, *3 (N.D. Miss. July 23, 2015). Mere negligence or even gross negligence

is not enough. See, E.A.F.F. v. Gonzalez, 600 Fed. Appx. 205, 210 (5th Cir.), cert.

denied, 135 S.Ct. 2364 (2015). The officer “must both be aware of facts from which the

inference could be drawn that a substantial risk of serious harm exists, and he must also

draw the inference.” Farmer v. Brennan, 511 U.S. 825, 837 (1994).

       Here, the plaintiff states in his Declaration that, when defendant Lamartiniere saw

the plaintiff on the floor, she instructed Sgt. Rogers and other staff members to pick the

plaintiff up from the floor. After the plaintiff was picked up and again ended up on the

floor with various security officers restraining him, defendant Lamartiniere again

instructed Sgt. Rogers and other staff members to pick the plaintiff up from the floor.




Document Number: 60833                                                                      2
        Case 3:16-cv-00496-SDD-RLB         Document 73      06/23/20 Page 3 of 3




       As such, the plaintiff’s Declaration makes it clear that defendant Lamartiniere did

not acquiesce in the alleged use of excessive force, disregard the risk to the plaintiff, or

choose not to act. Rather, the plaintiff states that defendant Lamartiniere intervened on

two separate occasions. Considering the plaintiff’s Declaration, defendant Lamartiniere

is entitled to summary judgment. Accordingly,

       IT IS ORDERED that the Motion for Summary Judgment (R. Doc. 47) filed on

behalf of defendant Lamartiniere is granted, dismissing the plaintiff’s claims against

defendant Lamartiniere with prejudice.

       IT IS FURTHER ORDERED that the Court declines the exercise of supplemental

jurisdiction in connection with any potential state law claims, and this action is dismissed

in its entirety. Judgment will be entered accordingly.

       IT IS SO ORDERED.

       Baton Rouge, Louisiana, this 23rd day of June, 2020.


                                           S
                                          ________________________________
                                          SHELLY D. DICK
                                          CHIEF DISTRICT JUDGE
                                          MIDDLE DISTRICT OF LOUISIANA




Document Number: 60833                                                                    3
